Citation Nr: 1648467	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  13-18 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for bilateral hip disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for bilateral knee disability.

6.  Entitlement to service connection for bilateral foot disability.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1995 to August 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction over the case was subsequently transferred to the VA RO in Winston-Salem, North Carolina.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In August 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

When the case was before the Board in August 2015, it was remanded for further development and adjudicative action.

The hearing loss claim is decided herein while the other issues on appeal are addressed in the REMAND that follows the ORDER section of this decision.



FINDING OF FACT

No hearing loss disability has been present during the pendency of this claim.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The Veteran's service treatment records and identified private treatment records have been obtained.  Additionally, the Veteran has been afforded an adequate VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the September 2015 VA examiner performed physical and audiological examinations of the Veteran and took into account the Veteran's statements and treatment records.

Moreover, the Veteran was afforded a videoconference hearing before the undersigned VLJ in August 2014.

The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

Compliance with Board's Prior Remand

The Board remanded the Veteran's claim in April 2015 to obtain outstanding VA treatment records and to provide the Veteran with a new audiological examination.  As discussed above, the Veteran was provided with an adequate September 2015 VA audiometric examination, and that examination report is associated with the evidence of record.  Moreover, the evidence reflects that the Veteran does not receive medical treatment through the VA Healthcare System, and therefore, no VA treatment records were available to be obtained.  Accordingly, the Board finds that there has been substantial compliance with its April 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Legal Criteria

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that his current bilateral hearing loss disability is related to noise trauma in service.  Specifically, in his July 2013 VA Form 9, the Veteran reported that he was exposed to excessive noise driving and riding in noisy military vehicles.  At his August 2014 videoconference hearing, he testified that he noticed hearing loss while in Motor T School working around diesel motors without hearing protection and that half of the motor pool who worked with him had hearing problems.  He indicated his left ear is worse than his right and that it is hard to hear if someone is on his left side.

The Veteran's DD-214 reflects he served on active duty service from August 1995 to August 1999 and lists his occupational specialty as a logistics vehicle system operator.  Service treatment records from the Veteran's period of active duty are negative for evidence of hearing loss.  The Veteran has not submitted any private treatment records in support of this claim.

A January 2012 VA audiological examiner determined that audiological testing results were unreliable and that no diagnosis could be provided because the Veteran's word recognition scores were much poorer than expected considering his speech reception thresholds and communicative skills.

A September 2015 VA audiological examination report reflects that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
20
20
LEFT
0
0
15
25
10

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 in the left ear.  The examiner diagnosed normal hearing, bilaterally.

The September 2015 VA examination report shows that no hearing loss disability, as defined by VA regulation, was present here and there is no medical evidence of record showing that the Veteran has ever had sufficient hearing impairment in either ear to qualify as a disability for VA compensation purposes.  See 38 C.F.R. § 3.385.  

The Board does not question the Veteran's sincerity in his belief that service connection is warranted for hearing loss.  While he is certainly competent to relate events in service and after service, and to describe the extent of any current symptomatology, there is no evidence that he possesses the requisite expertise necessary to establish that he has sufficient hearing impairment to qualify as a disability for VA purposes.  

Accordingly, the Board must conclude that service connection is not warranted for this claimed disability.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.


ORDER

Service connection for bilateral hearing loss disability is denied.


REMAND

The Veteran's other claims were remanded in April 2015 to afford the Veteran examinations to determine the nature and etiology of his claimed disabilities.  The Veteran was afforded VA examinations in September 2015, and in October 2015 the examiner provided etiology opinions with regard to his claimed disabilities.  For the reasons discussed below, the Board finds all of the opinions are inadequate and that new ones must be obtained on remand.  

The Board notes that the Veteran is a police officer and that, as part of obtaining and maintaining his profession, he has likely undergone physical examinations and testing.  While this case is in remand status, the Veteran is encouraged to submit this evidence in support of his claims.

Bilateral Knee Disability, Bilateral Hip Disability, Low Back Disability, Headaches

Pursuant to the Board's remand directives, the Veteran underwent September 2015 VA examinations.  In October 2015, the examiner provided opinions regarding the etiology of any bilateral knee, bilateral hip, low back, and headache disorders found and determined that all disabilities found were less likely than not related to service.  The examiner based these opinions on the lack of documentation of injury or problems during service and the lack of documented chronicity of symptoms since service.  Moreover, the examiner noted that although it is possible the conditions were related to service, "in absence of chronicity documented in service, or injury," except for the knee which was most likely acute, the possibility was very low.  The Board finds the examiner's opinions are inadequate because the examiner blatantly discounted the Veteran's credible statements that he sustained in-service injuries and pain as well as continuity of symptoms since service for all his claimed disabilities.  Accordingly, new examinations and opinions are required.

Bilateral Foot Disability

The Veteran's service entrance examination was positive for asymptomatic moderate pes planus.  The Veteran has stated that he did not have any problems with his feet prior to or at entrance to service.  He also reported that he experienced multiple bilateral foot injuries during service and that his bilateral foot pain began in service and has continued ever since.

At a January 2012 VA examination, the examiner diagnosed pes planus with mild plantar tenderness.  The examiner noted previous diagnoses of ingrown toenail and left foot contusion but found those were not present on examination; the examiner noted a diagnosis of plantar fasciitis, although it does not appear that it was present on examination.  X-rays revealed evidence of pes planus, hammertoes, and heel spur.  An August 2014 private podiatry report reflects the Veteran had been treated for the past two years for foot and Achilles problems that were caused by severe fallen arches and pronation and that the Veteran had plantar fasciitis and Achilles tendonitis.  At a September 2015 VA examination, the examiner diagnosed bilateral pes planus and bilateral hammer toes.

The Board's April 2015 remand directives specifically instructed the examiner to provide medical opinions with respect to all foot disorders present during the claim.  The examiner was also instructed to determine whether the Veteran's pes planus disorder permanently increased in severity during or as a result of active duty service and to determine whether any other diagnosed foot disabilities were related to active service.  In an October 2015 medical opinion, the examiner found that the Veteran's pes planus was not aggravated beyond its natural progression because all symptoms and signs documented were those of natural progression.  The Board finds this opinion is cursory and does not provide an adequate rationale.  Additionally, the examiner failed to provide opinions on all other diagnosed foot disorders present during the period of the claim.  Moreover, the examiner failed to discuss the Veteran's lay statements regarding in-service injuries and bilateral foot pain since service.  Accordingly, a remand is required to provide the Veteran with a new examination and to obtain new opinions.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  The RO or AMC must specifically request that the Veteran provide VA with an authorization to obtain, or that he submit himself, copies of his physical examinations related to his profession as a police officer.

Based on his response, the RO or the AMC should attempt to procure copies of all records which have not previously been obtained from identified treatment sources in compliance with VA regulation.

2.  Then, the Veteran should be afforded a VA examination, by a physician other than the one who performed the September 2015 examinations, to determine the nature and etiology of all knee, back, hip, and headache disorders present during the period of the claims.  All pertinent evidence of record, to include private medical records, must be made available to and reviewed by the VA examiner.  The examiner is specifically requested to thoroughly review the Board's April 2015 remand as well as the Veteran's testimony from his August 2014 hearing before the Board.

The examiner must elicit from the Veteran, and record in the examination report, a full history regarding the onset of and continuity of any symptoms associated with his claimed disorders.  For purposes of the opinions, the examiner must assume that the Veteran is a credible historian and must discuss the Veteran's credible lay statements regarding the onset and continuity of symptoms with respect to each of his claimed disorders.

Based on a review of the Veteran's history and examination results, and with consideration of the Veteran's statements, the examiner should provide an opinion with respect to each knee, back, hip, and headache disorder present during the period of the claims (from October 2011 to the present) as to whether there is a 50 percent or better probability that the disorder had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The Veteran also should be afforded a VA examination by a podiatrist to determine the nature and etiology of all foot disorders present during the period of the claim.  All pertinent evidence of record, to include private medical records, must be made available to and reviewed by the VA examiner.  The examiner is specifically requested to thoroughly review the Board's April 2015 remand as well as the Veteran's testimony from his August 2014 hearing before the Board.

The examiner must elicit from the Veteran and record in the examination report a full history regarding the onset of and continuation of any symptoms associated with his feet.  For purposes of the opinions, the examiner must assume that the Veteran is a credible historian and must discuss the Veteran's credible lay statements regarding the onset and continuity of symptoms.

Based on a review of the Veteran's history and examination results, and with consideration of the Veteran's statements, the examiner must:

* Identify each foot disorder present during the period of the claim (from October 2011 to the present), to include, but not limited to pes planus, plantar fasciitis, Achilles tendinitis, hammer toes, and heel spurs.

* With respect to any pes planus present during the period of the claim, the examiner should state an opinion as to whether the disorder permanently increased in severity during the Veteran's active service and, if so, whether the increase in severity was clearly and unmistakably due to the natural progression of the disorder.  If the examiner is of the opinion that the disorder did not permanently increase in severity during service, then the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder permanently increased in severity as a result of active service.

* With respect to any other foot disorders present during the period of the claim (from October 2011 to the present), to include, but not limited to plantar fasciitis, Achilles tendinitis, hammer toes, and heel spurs, the examiner should state whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's active service.

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The RO or the AMC must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

5.  The RO or the AMC must review the examination reports and opinions to ensure full compliance with the Board's remand directives.  If the RO or the AMC finds any deficiencies in the examination reports or opinions, corrective action must be taken.

6.  The RO or the AMC should also undertake any other development it deems to be warranted.

7.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


